DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/981,703 is responsive to communications filed on 02/10/2022, in response to the Non-Final Rejection of 11/12/2021. Currently, claims 1-10 are pending and are presented for examination. 

Response to Arguments
3.	The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	In response to communication filed on 02/10/2022, the objections to abstract and the rejection under 35 U.S.C 112(b), or pre-AIA  35 U.S.C 112, second paragraph with respect to claims 1-10 have been withdrawn in view of the amendment and remarks.
	Applicant’s remarks, see pages 11-13, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
5.	Claims 1-10 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants amendment and associated remarks filed 02/10/2022.
	Most Pertinent Prior Art(s):
TAJIMA,K.etal.,“Lenslesslight-7fieldimaging with multi- phased fresnel zone aperture”, Proceedings of 2017 IEEE International Conference on Computational Photography (ICCP),14 May 2017.
NAKAMURA et al. (WO2017/149687A1)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ON S MUNG/Primary Examiner, Art Unit 2486